

EXHIBIT 10.31
DESCRIPTION OF DIRECTOR COMPENSATION
Effective April 1, 2019, non-employee directors of the Company receive $15,000
per fiscal quarter in compensation for service as director, plus $2,000 per
board and committee meeting attended, except the Chairs of the Audit Committee
and the Compensation, Nominating and Governance Committee, who each receive
$18,750 per fiscal quarter and $2,000 per board and committee meeting attended,
and except for the Independent Lead Director, who receives $23,750 per fiscal
quarter and $2,000 per board and committee meeting attended. Non-employee
directors may elect to defer the receipt of meeting and/or director fees in
accordance with the terms of the Company’s Directors’ Deferred Compensation
Plan. In addition, non-employee directors may from time to time be granted
restricted stock units pursuant to the provisions of the Genuine Parts Company
2015 Long Term Incentive Plan. The compensation of directors may be changed from
time to time by the Board of Directors without stockholder approval.




